  Case 12-48317         Doc 88     Filed 11/02/18 Entered 11/02/18 09:36:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-48317
         MICHELLE L RINGO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/10/2012, and was converted to chapter 13 on 12/10/2012.

         2) The plan was confirmed on 01/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/22/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,647.20.

         10) Amount of unsecured claims discharged without payment: $157,364.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-48317        Doc 88       Filed 11/02/18 Entered 11/02/18 09:36:35                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $51,585.80
       Less amount refunded to debtor                            $814.16

NET RECEIPTS:                                                                                    $50,771.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,221.91
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,221.91

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured      2,000.00       2,392.73         2,392.73        236.62        0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         183.15           183.15          18.11       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA       1,116.21         1,116.21        110.39        0.00
ASSET ACCEPTANCE LLC             Unsecured         657.00        659.56           659.56          65.23       0.00
CAPITAL ONE AUTO FINANCE         Secured       13,850.00     17,442.12        17,098.00      17,098.00     537.11
CAPITAL ONE AUTO FINANCE         Unsecured      3,248.00            NA            344.12          34.03       0.00
CHECK N GO                       Unsecured         800.00           NA               NA            0.00       0.00
CITIBANK                         Unsecured      2,000.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         150.00           NA               NA            0.00       0.00
COMCAST                          Unsecured           0.00           NA               NA            0.00       0.00
DUVERA FINANCIAL                 Unsecured         475.00           NA               NA            0.00       0.00
GECRB/WALMART                    Unsecured           0.00           NA               NA            0.00       0.00
GINNYS/SWISS COLONY              Unsecured           0.00           NA               NA            0.00       0.00
GUARANTY BANK                    Unsecured      1,000.00            NA               NA            0.00       0.00
HARRHAS LAS VEGAS                Unsecured         144.00           NA               NA            0.00       0.00
HIGH TECH MEDICAL PARK           Unsecured         133.00           NA               NA            0.00       0.00
IDT HSBC ORCHARD STANDARD MC     Unsecured      1,318.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE               Priority          446.00        407.30           407.30        407.30        0.00
IL DEPT OF REVENUE               Unsecured            NA          78.50            78.50           7.76       0.00
INTERNAL REVENUE SERVICE         Unsecured     12,700.00     31,222.23        31,222.23       3,087.66        0.00
INTERNAL REVENUE SERVICE         Priority       3,300.00     11,789.15        11,789.15      11,789.15        0.00
INTERNAL REVENUE SERVICE         Secured              NA       4,249.22         4,249.22      4,249.22        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         350.00           350.00          34.61       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         123.60           123.60          12.22       0.00
KAHUNA PAYMENT SOLUTIONS         Unsecured         520.00           NA               NA            0.00       0.00
LAKOTA CASH                      Unsecured         420.00           NA               NA            0.00       0.00
LVNV FUNDING                     Unsecured      1,313.49       1,043.04         1,043.04        103.15        0.00
MAGNUM CASH ADVANCE              Unsecured         700.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         503.68           NA               NA            0.00       0.00
PLAINEGREEN                      Unsecured         530.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         838.00        837.80           837.80          82.85       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-48317       Doc 88        Filed 11/02/18 Entered 11/02/18 09:36:35                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid           Paid
RENT A CENTER CORP               Unsecured         352.00           NA           NA            0.00         0.00
RENT A CENTER CORP               Secured           275.00           NA        627.00        627.00          0.00
RJM AQUISITIONS FUNDING          Unsecured         123.00        155.28       155.28          15.36         0.00
SBS FINANCIAL SERVICES           Unsecured      2,579.00     10,466.79     10,466.79      1,035.09          0.00
SOUTHERN IL UNIV CARBONDALE      Unsecured      5,604.00            NA           NA            0.00         0.00
SOUTHERN ILLINOIS UNIV           Unsecured      5,604.00            NA           NA            0.00         0.00
ST ARMANDS GROUP                 Unsecured         260.00           NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY          Unsecured         665.80      1,940.40     1,940.40        191.89          0.00
TCF NATIONAL BANK                Unsecured         200.00           NA           NA            0.00         0.00
UNIV FIDELITY                    Unsecured         144.00           NA           NA            0.00         0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured      1,725.00            NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured     36,321.00     69,406.15     54,316.53      5,806.98          0.00
US DEPT OF EDUCATION             Unsecured     10,077.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured      7,963.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured      5,650.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured      4,601.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured      6,808.00            NA           NA            0.00         0.00
WALGREENS HOME MEDICAL CARE      Unsecured         190.00           NA           NA            0.00         0.00
WALGREENS HOME MEDICAL CARE      Unsecured         190.00           NA           NA            0.00         0.00
WALGREENS HOME MEDICAL CARE      Unsecured         190.00           NA           NA            0.00         0.00
WALGREENS INFUSION SVCS          Unsecured      1,725.00            NA           NA            0.00         0.00
WFNNB/TSA                        Unsecured           0.00           NA           NA            0.00         0.00
ZALUTSKY & PINSKI LTD            Unsecured      3,000.00            NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal               Interest
                                                            Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                           $17,098.00         $17,098.00                 $537.11
      All Other Secured                                  $4,876.22          $4,876.22                   $0.00
TOTAL SECURED:                                          $21,974.22         $21,974.22                 $537.11

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                   $0.00
       Domestic Support Ongoing                              $0.00              $0.00                   $0.00
       All Other Priority                               $12,196.45         $12,196.45                   $0.00
TOTAL PRIORITY:                                         $12,196.45         $12,196.45                   $0.00

GENERAL UNSECURED PAYMENTS:                            $105,229.94         $10,841.95                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 12-48317         Doc 88      Filed 11/02/18 Entered 11/02/18 09:36:35                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,221.91
         Disbursements to Creditors                            $45,549.73

TOTAL DISBURSEMENTS :                                                                      $50,771.64


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
